Citation Nr: 1046566	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  03-29 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for Lyme disease.

2.  Entitlement to service connection for a psychiatric disorder, 
to include depression.

3.  Entitlement to service connection for rashes.

4.  Entitlement to an initial disability rating in excess of 20 
percent for a right shoulder dislocation.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney



WITNESSES AT HEARING ON APPEAL

Veteran and his fiancé


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to April 1990, 
and then with the National Guard from April 1990 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
that granted service connection for a right shoulder dislocation 
and assigned an initial 20 percent evaluation, determined that 
new and material evidence had not been submitted to reopen a 
previously denied claim of service connection for Lyme disease, 
and denied service connection for both rashes and depression 
and/or mental deficiency.  The Veteran timely perfected an appeal 
of these determinations to the Board.

In September 2004, the Veteran and his fiancé testified before 
the undersigned Veterans Law Judge at a Board hearing at the RO.

In December 2004, the Board reopened the previously denied claim 
of service connection for Lyme disease and remanded the issues 
for further development.

In an April 2006 decision, the Board denied the Veteran's claims, 
and he appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2008 Memorandum 
Decision, the Court partially vacated the April 2006 Board 
decision, and remanded the matters listed on the title page to 
the Board for further appellate review.  The Board's decision on 
the issue of whether new and material evidence to reopen a claim 
for service connection for Bell's palsy has been received was 
affirmed by the Court and it will not be disturbed.

In December 2008, the Board remanded the matters to the RO for 
further development.

The issue of entitlement to an initial disability rating in 
excess of 20 percent for a right shoulder dislocation is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Lyme disease did not have its onset in service or within one 
year thereafter, and it is not related to any incident of 
service.  

2.  A psychiatric disorder, to include depression, did not have 
its onset in service or within one year thereafter, and it is not 
related to any incident of service.  

3.  The Veteran currently does not have a disability manifested 
by rashes.


CONCLUSIONS OF LAW

1.  Lyme disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).  

2.  A psychiatric disorder, to include depression, was not 
incurred in or aggravated by active service, and it may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

3.  A disorder manifested by rashes was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified in part at 38 
U.S.C.A. § 5103 (West 2002), was signed into law on November 9, 
2000. Implementing regulations were created, codified in part at 
38 C.F.R. §3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

Prior to the initial adjudication of the Veteran's claims in the 
July 2002 rating decision, he was provided notice of the VCAA in 
December 2001.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate a claim for 
service connection, and the division of responsibility between 
the Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private and VA 
medical treatment records.  

The Board notes that the Veteran has not been provided specific 
notice regarding disability ratings and effective dates.  
However, because the Board's decision herein denies the claims on 
appeal, no disability rating or effective date is being, or is to 
be, assigned.  Accordingly, there is no possibility of prejudice 
to the Veteran under the notice requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the December 2008 remand, the Board, in part, requested that 
the RO obtain records from the Social Security Administration 
(SSA) and schedule the Veteran for a VA examination for his 
claimed Lyme disease and rashes.  The RO obtained the SSA records 
and afforded the Veteran a VA examination in March 2009, and the 
examiner provided findings that were substantially responsive to 
the Board's request, pursuant to the Court's Memorandum Decision.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Here, the 
VA examiner in March 2009 provided an opinion on both the Lyme 
disease and rashes, which considered the Veteran's lay account of 
his medical history as well as the previous results of 
evaluations and diagnostic testing.  The March 2009 VA 
examination report and its May 2010 addendum may be accepted as 
adequate, without further examination, because they are of 
sufficient detail which speak directly to the Veteran's lay 
account of his symptoms (during and after service), the objective 
findings found on evaluation, and the diagnostic assessments, and 
provided medical opinions consistent with the record.  Thus, the 
report (along with its addendum) satisfies the requirements with 
respect to the December 2008 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

All relevant evidence necessary for an equitable resolution of 
the issues herein decided has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment and personnel records, VA and private medical records, 
VA examination reports, excerpts from medical texts, and 
statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  If a psychosis is manifested to a degree of 10 percent 
within one year after separation from service, the disorder may 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

Service connection may be also granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and 
the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (2010).  That regulation permits 
service connection not only for disability caused by service-
connected disability, but also for the degree of disability 
resulting from aggravation to a nonservice-connected disability 
by a service-connected disability.  Id.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  
See Baldwin v. West, 13 Vet. App. 1 (1999).  

Analysis

The Veteran contends, in essence, that he contracted Lyme disease 
in service while backpacking through Europe and California.  He 
further contends that he has associated complications, to include 
a psychiatric disorder and rashes.



Lyme Disease

On his September 2000 claim for benefits, the Veteran indicated 
that his Lyme disease, as manifested by a swollen groin, rashes, 
recurrent shoulder dislocations, and mental deficiency, had its 
onset during service in February 1987.  In a December 2001 
statement, he added that he has depression from Lyme disease.  On 
his October 2003 VA Form 9, he stated that, after extensive 
research, he had concluded that he contracted Lyme disease during 
his two-year tour in Germany.

The Veteran's service treatment records reflect no complaints, 
symptoms, or findings pertinent to a diagnosis of Lyme disease, 
including any of his alleged symptoms.  While the service 
treatment records show a diagnosis of and treatment for recurrent 
right shoulder dislocation, without any mention of the left 
shoulder, they also show that such diagnosis was associated with 
a fair element of trauma, namely when the Veteran sustained a 
fall on an outstretched right arm in 1988 (which was the basis 
for an award of service connection for that condition).  As such, 
the earliest documentation of symptoms of Lyme disease is an 
October 1995 VA treatment note, which reflects complaints of 
right-sided facial droop and drooling, left occipital and neck 
pain, and an inability to close the right eye for the past five 
days.  The Veteran also noted a prior history of similar symptoms 
on the left side of the face.  The diagnosis was of Bell's palsy.  
A November 1995 VA hospital record reflects a history of good 
health until 14 months ago when he noticed left-sided facial 
droop and swelling, slurred speech, and drooling.  He then 
developed right-sided facial droop, weakness, and drooling.  The 
neurology team ordered a Lyme titer, which was positive, and 
determined that the presentation was consistent with Lyme 
disease.  The infectious disease team agreed that the most likely 
etiology of the Bell's palsy was Lyme disease.  A 21-day course 
of intravenous Ceftriaxone was provided.  

The Board observes that the record evidence indicates that Bell's 
palsy is associated with Lyme disease.  However, the Board notes 
that the Veteran was not diagnosed with Bell's palsy until over 
four years after separation from service.  Even considering the 
reported history of Bell's palsy symptoms since 1994, this dates 
the onset of Lyme disease to over three years after separation 
from active duty service.

A June 2005 VA examination report reflects the examiner's 
observation that the Veteran developed Bell's palsy three years 
after discharge and that three years is a significant amount of 
time to develop Bell's palsy, which mostly occurs during the 
initial months after infection with Lyme disease.  The examiner 
noted that the Veteran pointed to several conditions he had in 
the military that he said were associated with Lyme disease.  
With respect to the inguinal hernia, the examiner stated that it 
is not a lymphatic condition and is not due to Lyme disease.  
Regarding the recurrent shoulder dislocation, the examiner stated 
that it also is not a problem associated with Lyme disease but is 
rather a structural problem.  As aptly noted by the record, the 
service treatment records do confirm that the Veteran sustained a 
traumatic injury to the right shoulder which resulted in 
recurrent dislocation of that shoulder.

A March 2009 VA examination report reflects the Veteran's history 
of developing fevers, rashes in the groin, inguinal adenopathy, 
and right shoulder dislocation while serving in Europe in 1985.  
In 1994, he noted left-sided facial droop and ankle pain and was 
seen at a private facility, where he was treated with prednisone 
for presumed Bell's palsy.  This reportedly progressed to right 
facial droop and left wrist pain, which prompted him to seek VA 
medical care in October 1995, at which time he was found to have 
a positive Lyme titer and treated for presumed neuro Lyme 
disease.  In 2002, he had bilateral inguinal hernias repaired.  
Since developing Lyme disease, which he dates to his service in 
Europe, he reported progressive deterioration of his condition, 
including constant rashes, pain throughout his body, flu-like 
symptoms, confusion, and depression.  The examiner observed, 
however, that treatment notes from the primary care physician 
since 1995 do not note any of the numerous symptoms the Veteran 
described.  Upon examination, the examiner noted that there were 
no rashes, although the Veteran pointed to hyperpigmented areas 
on the knees that he called a rash related to Lyme disease.  The 
examiner provided a diagnosis of history of Lyme disease circa 
1994 with residual Bell's palsy and post Lyme disease syndrome 
with chronic fatigue, musculoskeletal pain, and cognitive 
difficulties.

In a May 2010 addendum, the above examiner stated that the 
Veteran had Lyme disease in 1994 that was treated but that he 
currently does not have Lyme disease or any rashes related to 
Lyme disease.  The examiner further stated that the Veteran was 
diagnosed with Lyme disease in 1995, after active duty, when he 
presented with facial droop.  The examiner then concluded that, 
because the Veteran tested positive for the type of Lyme disease 
that is present in the United States, and because the Veteran had 
the facial droop in 1994 just before his diagnosis in 1995, there 
is a less than 50 percent chance that the Veteran contracted Lyme 
disease in the service.

Given the above, the Board finds that the Veteran's Lyme disease 
did not have its onset in service or within one year thereafter, 
and it is not related to any incident of service.  The service 
treatment records do not reflect any indication of Lyme disease 
and the contemporaneous medical evidence reflects the onset of 
symptoms in 1994, three years after separation from service.  In 
this regard, the June 2005 VA examiner explained that three years 
is a significant amount of time to develop Bell's palsy, which 
mostly occurs during the initial months after infection with Lyme 
disease.  The March 2009 VA examiner also opined that the Veteran 
did not contract Lyme disease in service.  In rendering this 
opinion, the examiner considered the Veteran's contention that 
his symptoms of fevers, rashes, inguinal adenopathy, right 
shoulder dislocation, body pain, flu-like symptoms, confusion, 
and depression while serving in Europe in 1985 represented the 
onset of Lyme disease.  In this regard, the VA examiner had a 
right to review all of the previous medical records, examinations 
and diagnostic testing in order to conclude that the Veteran's 
treatment records from his primary care physician since 1995 did 
not note any of the numerous symptoms the Veteran described.  
After considering the Veteran's lay account of symptoms in 
service, the VA examiner in March 2009 made a decision based on a 
review of the entire record, which included the Veteran's own 
statements made in 1995 to his primary care physician at a time 
of actual treatment.  As the VA examiners' opinions were based on 
examination of the Veteran and of his documented medical history, 
the Board finds them to be great probative value.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

Some of the medical records reflect the Veteran's report of 
having had symptoms of Lyme disease in service.  Of note, based 
on the Veteran's report, a September 2004 private psychological 
consult reflects the assessment that the Lyme disease probably 
started in service but was not diagnosed until after discharge.  
However, the Board reiterates that the service treatment records 
and other objective evidence do not support the Veteran's 
contentions.  The Board also notes the June 2005 VA examiner's 
discussion that the Veteran's alleged associated problems were 
not related to Lyme disease, and that the March 2009 VA examiner 
considered and rejected his allegation that he had symptoms in 
service.  The Board notes that, as a medical opinion can be no 
better than the facts alleged by the Veteran, an opinion based on 
an inaccurate (or unsubstantiated) factual premise has limited, 
if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Therefore, in light of the 
contrary lay and medical evidence contained in the 1995 medical 
records which note the Veteran's own statements while seeking 
professional medical treatment, as well as in his service 
treatment records showing no account of symptoms to support the 
Veteran's lay assertions, and in the June 2005 and March 2009 VA 
reports, the Board finds the Veteran's recent post-service 
account of symptoms of Lyme disease in service is not credible, 
because he had previously given a history of other symptoms that 
did not mention the alleged post-service accounts, which he now 
proffers many years later.  See Cromer v. Nicholson, 19 Vet. 
App. 215 (2005).  In other words, the Veteran's belated 
statements describing the onset of symptoms in service which has 
continued since do not approach the credibility and probative 
value of the lay and medical evidence contained in the 1995 
medical records, as well as that noted in the service treatment 
records and in June 2005 and March 2009 VA reports which show a 
different account for the symptoms related by the Veteran.

Because some of the other medical records, to include the 
assessment provided in the September 2004 private psychological 
consult, are based on history provided by the Veteran, which, as 
discussed above, lacks credibility, they amount to no more than a 
medical opinion premised upon the unsubstantiated accounts of the 
Veteran and are likewise of no probative value.  See Reonal and 
Swann, both supra.  In this case, as explained above, the 
credible and probative lay and medical evidence does not show 
that the Veteran had symptoms of Lyme disease in service.

As for the excerpts from medical texts, an attempt to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise is too general and 
inconclusive.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  
However, a medical treatise can provide important support when 
combined with an opinion of a medical professional.  Rucker v. 
Brown, 10 Vet. App. 67, 73-74 (1997).  Similarly, a medical 
treatise could discuss generic relationships with a degree of 
certainty such that, under the facts of a specific case, there is 
at least a plausible causality based upon objective facts.  
Wallin v. West, 11 Vet. App. 509, 514 (1998).  Thus, in general, 
an attempt to establish a medical nexus solely by generic 
information in a medical journal or treatise is too general and 
inconclusive; however, a medical treatise can provide important 
support when combined with an opinion of a medical professional.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  

In this case, the medical texts indicate that Lyme disease is 
more prevalent in parts of Europe, including Holland and Germany, 
and describe the symptoms of the disorder.  During the September 
2004 Board hearing, the Veteran testified that he contracted Lyme 
disease while serving in Germany and that he has had symptoms of 
Lyme disease as described in the texts since service.

As noted above, the service treatment records do not indicate 
that he suffered from any of the symptoms described in the texts.  
Post service, the predominant symptom noted is the Bell's palsy 
and that symptom began in 1994.  Here, the Board notes that the 
texts support the June 2005 VA examiner's observation that Bell's 
palsy mostly occurs during the initial months of Lyme disease and 
goes against the Veteran's contention of contracting Lyme disease 
in service, as the Bell's palsy developed over three years after 
separation from service.  The Board also points out that the June 
2005 VA examiner attributed the groin swelling to the inguinal 
hernia and the recurrent shoulder dislocation to a structural 
problem.  The March 2009 VA examiner also considered and 
dismissed the Veteran's contention of having symptoms of Lyme 
disease while serving in Europe, explaining that the Veteran 
tested positive for the type of Lyme Disease that is found in the 
United States.  Therefore, the texts do not support the Veteran's 
contention that he has had symptoms of Lyme disease since 
service.  

Also as indicated above, as for the favorable medical opinions of 
record relating his Lyme disease to service, such as the one 
contained in the September 2004 private psychological consult, as 
noted above, they are based on history provided solely by the 
Veteran, which, as discussed above, lacks credibility, and are of 
little probative value; therefore, the medical texts describing 
the symptoms of Lyme disease add little to the probative value of 
those opinions.

Accordingly, for the reasons and bases discussed above, service 
connection for Lyme disease is denied.

Psychiatric Disorder, to Include Depression

As for the claim of service connection for a psychiatric 
disorder, to include depression, as an associated complication of 
Lyme disease, the Board finds that service connection on a 
secondary basis is not warranted, in light the above finding that 
the Veteran's Lyme disease is not related to service.  38 C.F.R. 
§ 3.310.

Similarly, a review of his service treatment records reflects no 
complaints, findings, or diagnoses of a psychiatric disorder.  
The earliest indication appears in post-service December 2003 VA 
treatment notes, which reflect symptoms of depression and a 
positive depression screen.  The passage of many years between 
discharge from active service and any medical complaints or 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  A January 2008 private 
psychological consult for SSA reflects that he was diagnosed with 
depression in 2000 or 2001.  Even this dates the onset of the 
depression to over 8 years after separation from service.  As 
there is no objective evidence that he developed a psychosis to a 
compensable degree within one year of separation from service, he 
also cannot benefit from the provisions of 38 C.F.R. § 3.307 and 
3.309.  Further, although the record reflects various diagnoses, 
including depression, depressive neurosis, and adjustment 
disorder, there is no competent medical evidence linking any 
psychiatric disorder to service.  Rather, they indicate that his 
psychiatric problems are related to the Lyme disease, for which 
service connection has been denied.  Thus, service connection on 
a direct service-incurrence basis is also not warranted.

Accordingly, service connection for a psychiatric disorder, to 
include depression, is denied.

Rashes

As for the claim of service connection for rashes, as an 
associated complication of Lyme disease, the Board finds that 
service connection on a secondary basis is not warranted, in 
light the above finding that the Veteran's Lyme disease is not 
related to service.  38 C.F.R. § 3.310.

Similarly, a review of his service treatment records reflects no 
complaints, findings, or diagnoses of a rash.  Likewise, the 
post-service medical records reflect no evidence of a current 
rash.  Of note, a September 2004 private psychological consult 
reflects only a past history of rashes on the neck and face 
related to Lyme disease.  The March 2009 VA examiner noted that 
there were no rashes on examination.  As indicated above, 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Simply put, in the absence of proof of present disability, there 
can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Thus, as there is no rash that can be related to service, the 
claim for service connection for rashes is denied.  Thus, service 
connection on a direct service-incurrence basis is also not 
warranted.

As regards the hyperpigmented areas on the knees that the Veteran 
attributed to Lyme disease during the March 2009 VA examination, 
the examiner stated that the Veteran currently does not have any 
rashes related to Lyme disease.  Further, the service treatment 
records are negative for this condition, there is no objective 
evidence of this condition until many years after separation from 
service, and there is no competent medical evidence linking this 
condition to service.  Thus, service connection for these 
hyperpigmented areas on the knees on a direct or secondary basis 
is also not warranted.

In August 2005 correspondence, the Veteran stated that he 
currently had rashes on his body that were consistent with 
acrodermatitis chronica atrophicans, from being infected by ticks 
native to Europe.  As indicated above, the March 2009 VA examiner 
observed that the Veteran did not have a current disability 
manifested by rashes, let alone rashes related to Lyme disease.  
Moreover, the VA examiner in March 2009 further explained that 
the Veteran had contracted the type of Lyme disease present in 
the United States.  Thus, while the Veteran is competent to 
provide his lay observations of being bitten by ticks in service, 
he is not competent to establish the diagnosis of acrodermatitis 
chronic atrophican or an etiological relationship between this 
claimed condition and service.  This type of a diagnosis and 
relationship calls for medical expertise; especially since it 
relates to a condition that is beyond the competency of lay 
observation.  In any event, because a presently existing 
disability manifested by rashes or any other skin condition is 
not demonstrated by the evidence of record, his August 2005 
statement is insufficient to change that fact.

Accordingly, service connection for rashes is denied.

All Disabilities

The Board acknowledges the Veteran's assertion that he had 
symptoms of Lyme disease during service.  The Board notes that he 
is competent to give evidence about observable symptoms such as 
rashes and pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Further, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the Board points out 
that he is not competent to self-diagnose Lyme disease.  To the 
extent that he is claiming to have experienced continuous 
symptoms of Lyme disease since service, he is not found to be 
credible.  The earliest report of symptoms is in October 1995.  
His reported history upon hospital admission in November 1995 
dates the onset of symptoms to 14 months earlier, which is still 
over three years after separation form service.  Further, the 
March 2009 VA examiner dismissed the Veteran's allegations of 
having symptoms during service while in Germany based, in part, 
on the fact that the Veteran contracted the type of Lyme disease 
present in the United States.  For all these reasons, the Board 
finds that the statements alleging or implying continuity of 
symptoms are not credible here.  Therefore, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.  Moreover, no competent 
and probative evidence of record causally relates the Lyme 
disease and associated psychiatric disorder and rashes to 
service.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for Lyme disease is denied.  

Service connection for a psychiatric disorder, to include 
depression, is denied. 

Service connection for rashes is denied.  


REMAND

In the December 2008 remand, the Board, in part, requested that 
the RO schedule the Veteran for a VA examination to determine 
whether he has a current right shoulder disability related to a 
shoulder dislocation and the current severity of his right 
shoulder disability.

Accordingly, the RO afforded the Veteran a VA examination in 
March 2009.  The report of that examination, however, is 
inadequate for rating purposes.  Although the examiner noted the 
presence of pain throughout range of motion testing and observed 
that repetitive use caused increasing problems, the examiner did 
not quantify these observations in terms of any additional loss 
of range of motion in degrees, weakness, excess fatigability, or 
incoordination.  Moreover, one of the Veteran's complaints was 
that repetitive use bothered his shoulder.  

The Board emphasizes that a remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Thus, to adequately evaluate 
the Veteran's disability, the RO should afford him another VA 
examination that addresses the above issues.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should afford the Veteran a VA 
examination to determine the nature and 
degree of his right shoulder dislocation.  
The claims file and a separate copy of this 
remand must be provided to the examiner for 
review.  The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  The report 
should set forth all objective findings, 
particularly the current severity of 
symptoms.  The examiner should specifically 
assess any limitation of arm motion due to 
the Veteran's shoulder dislocation 
disability, including any functional 
impairment due to pain, in accordance with 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  In this regard, the examiner should 
state when pain begins and ends during range 
of motion testing, and note any additional 
loss of motion, in degrees, on repetitive use 
due to pain, weakness, excess fatigability, 
or incoordination.  A complete rationale must 
be given for any opinions expressed, and the 
foundation for all conclusions should be 
clearly set forth.  

2.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided an SSOC and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


